Case 18-40715-JMM          Doc 70     Filed 07/23/19 Entered 07/23/19 14:10:59              Desc Main
                                      Document     Page 1 of 2


   YOUNGBLOOD LAW OFFICE
   Kameron M. Youngblood
   PO BOX 50495
   Idaho Falls, Idaho 83405
   Phone: (208) 525-3328
   Fax: (208) 525-3330
   Email: youngbloodlaw@gmail.com

   Attorney for Debtor

                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF IDAHO


    In Re:                                               Case No. 18-40715-JMM

    KENNETH L. FERRIE                                    Chapter 7

    Debtor                                               MOTION TO WITHDRAW FROM DEBTOR’S
                                                         CASE




      Counsel for debtor, Kameron Youngblood, requests to withdraw from the above-
   captioned case under LBR 9010.1(f) and in support thereof avers as follows:


      1. Counsel feels that he cannot represent Debtor adequately at this time
      2. The withdrawing attorney shall continue to represent the client until the court
             enters and serves the order granting the attorney’s motion to withdraw.
      3. Upon the entry of the order, no further proceedings can be had in the action that
             will affect the rights of the party represented by the withdrawing attorney for a
             period of twenty-one (21) days. If the party fails to appear in the action, either in
             person or through a newly appointed attorney within such twenty-one-day period,
             such failure shall be sufficient grounds for the entry of default against such party
             or dismissal of the action without further notice.

   WHEREFORE, counsel requests that he be withdrawn from the debtor’s case.




   Motion to Withdraw- Page - 1
Case 18-40715-JMM        Doc 70     Filed 07/23/19 Entered 07/23/19 14:10:59      Desc Main
                                    Document     Page 2 of 2


          Dated; July 23rd, 2019.



                                               Kameron M. Youngblood


                                               By: /s/ Kameron M. Youngblood
                                               Kameron M. Youngblood, ISB #6273
                                               Attorney for Debtor




   Motion to Withdraw- Page - 2
